    Case 1:18-cv-00068 Document 533 Filed on 12/02/20 in TXSD Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                          BROWNSVILLE DIVISION

 STATE OF TEXAS, et al.,                            )
                                                    )
                                        Plaintiffs, )
                                                    )
 v.                                                 )        Case No. 1:18-cv-00068
                                                    )
 UNITED STATES OF AMERICA, et al.,                  )
                                                    )
                                      Defendants, )
                                                    )
 and                                                )
                                                    )
 KARLA PEREZ, et al.;                               )
                                                    )
 STATE OF NEW JERSEY,                               )
                                                    )
                            Defendant-Intervenors. )

                   NOTICE OF APPEARANCE OF COUNSEL

      Plaintiffs file this Notice of Appearance of Counsel and hereby notify the Court

that Special Counsel Eric A. Hudson will appear as co-counsel for Plaintiffs in the above

case, along with Deputy Chief for the Special Litigation Unit, Todd Lawrence Disher,

who will remain lead counsel. Mr. Hudson is a member in good standing with the

State Bar of Texas, is admitted to practice in the Southern District of Texas, and is

familiar with the Southern District Local Rules. Mr. Hudson’s contact information is

             Eric A. Hudson
             Special Counsel
             TX State Bar No. 24059977
             Southern District of Texas No. 1000759
             Tel.: (512) 936-2266; Fax: (512) 936-0545
             P.O. Box 12548 (MC-003)
             Austin, Texas 78711-2548
             eric.hudson@oag.texas.gov
    Case 1:18-cv-00068 Document 533 Filed on 12/02/20 in TXSD Page 2 of 2




December 2, 2020                           Respectfully submitted.

STEVE MARSHALL                             KEN PAXTON
Attorney General of Alabama                Attorney General of Texas

LESLIE RUTLEDGE                            BRENT WEBSTER
Attorney General of Arkansas               First Assistant Attorney General

DEREK SCHMIDT                              PATRICK K. SWEETEN
Attorney General of Kansas                 Associate Deputy for Special Litigation

JEFF LANDRY                                TODD LAWRENCE DISHER
Attorney General of Louisiana              Attorney-in-Charge
                                           Deputy Chief, Special Litigation Unit
LYNN FITCH                                 Tx. State Bar No. 24081854
Attorney General of Mississippi            Southern District of Texas No. 2985472

DOUGLAS J. PETERSON                        /s/ Eric A. Hudson
Attorney General of Nebraska               ERIC A. HUDSON
                                           Special Counsel
ALAN WILSON                                Tx. State Bar No. 24059977
Attorney General of South Carolina         Southern District of Texas No. 1000759
                                           Tel.: (512) 936-2266; Fax: (512) 936-0545
PATRICK MORRISEY                           eric.hudson@oag.texas.gov
Attorney General of West Virginia          P.O. Box 12548 (MC-003)
                                           Austin, Texas 78711-2548

                                           COUNSEL FOR PLAINTIFF STATES



                          CERTIFICATE OF SERVICE

        I certify that on December 2, 2020, this document was electronically filed with
the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all counsel of record:

                                           /s/ Eric A. Hudson
                                           ERIC A. HUDSON

                                           COUNSEL FOR PLAINTIFF STATES




                                          2
